         CASE 0:17-cr-00078-JNE-TNL Doc. 66 Filed 09/03/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

United States of America,                      Criminal No. 17-cr-0078(1) (JNE/TNL)

                    Plaintiff,

v.
                                               ORDER
Daniel Alejandro Vela,

                    Defendant.


      This matter is before the Court on Defendant’s Motion for Compassionate Release

from Custody under 18 U.S.C. § 3582(c)(1)(A). ECF No. 57. The Court denies the

motion for the reasons stated below.

                                       BACKGROUND

      From at least as early as March 2015 through April 2016, Defendant distributed

methamphetamine in Minnesota. ECF No. 30 at 2. In April 2015, a government

informant conducted a controlled purchase of methamphetamine from Defendant in

Bloomington, Minnesota. Id. Defendant also admits that he was the source of

methamphetamine that his customers sold in northwestern Minnesota in 2016. Id.

      On October 13, 2017, Defendant pleaded guilty to conspiracy to distribute

methamphetamine. ECF No. 47. The Court sentenced Defendant to 120 months’

imprisonment, to be followed by five years’ supervised release. Id. Defendant has

satisfied approximately 57% of his sentence, if considering Defendant’s Good Credit

Time of 15%. ECF No. 65 at 1. Defendant is now in the custody of the Federal Bureau




                                           1
         CASE 0:17-cr-00078-JNE-TNL Doc. 66 Filed 09/03/21 Page 2 of 7




of Prisons (BOP) at the Federal Prison Camp in Duluth, Minnesota (“FPC- Duluth”).

ECF No. 57 at 6.

       Defendant seeks compassionate release based on “extraordinary and compelling

reasons,” pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Id. at 4. Defendant tested positive

for COVID-19 on November 16, 2020. ECF No. 65-1 at 3. Defendant claims that he

suffers from “Long COVID” and that staff at FPC- Duluth have been unable and

unwilling to treat his lingering symptoms. ECF No. 57 at 5. Defendant asserts that

compassionate release would enable him not only to receive proper medical care, but also

to care for his wife and children. Id. Defendant offers documentation of hypertension.

ECF No. 65-1 at 3. His body mass index is above 30 (as confirmed by a medical

assessment in April 2021, ECF No. 63 at 29), and he claims to have breathing difficulties,

spots on his lungs, “fogg[i]ness,” loss of memory, and balance issues. ECF No. 65 at 2.

The government opposes the motion, arguing that Defendant has not shown extraordinary

and compelling reasons, and that the general sentencing factors at 18 U.S.C. § 3553(a)

counsel against compassionate release. ECF No. 61 at 13.

                                      DISCUSSION

       A court “may not modify a term of imprisonment once it has been imposed”

except pursuant to certain statutory exceptions. 18 U.S.C. § 3582(c). One exception is

compassionate release. Id. § 3582(c)(1)(A). The defendant has the burden of

establishing he or she is eligible for compassionate release. United States v. Jones, 836

F.3d 896, 899 (8th Cir. 2016). A defendant may seek relief directly from the court after

the defendant has “fully exhausted all administrative rights to appeal a failure of the


                                              2
         CASE 0:17-cr-00078-JNE-TNL Doc. 66 Filed 09/03/21 Page 3 of 7




Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier . . . .” 18 U.S.C. § 3582(c)(1)(A). Defendant’s motion is properly before the Court

because Defendant declares that BOP denied his request for release on April 8, 2021.

ECF No. 57 at 3.

       After considering the applicable sentencing factors in 18 U.S.C. § 3553(a), a court

may reduce a defendant’s sentence if “extraordinary and compelling reasons warrant such

a reduction” and “such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. The Sentencing Commission has published a policy

statement defining what reasons are so “extraordinary and compelling” as to justify a

defendant’s release. U.S.S.G. § 1B1.13 cmt. n.1. These reasons include a medical

condition “that substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not expected

to recover.” Id. § 1B1.13, cmt. n.1(A)(ii). Other reasons include a defendant’s age and

“serious deterioration”; the death or incapacitation of the caregiver of the defendant’s

minor child or minor children; and further reasons as determined by the Director of the

BOP. Id. § 1B1.13, cmt. n.1.

       At the time the policy statement was written, only the BOP could request

compassionate release on a defendant’s behalf. The Sentencing Commission has not

published a policy statement defining “extraordinary and compelling” reasons since

Congress made compassionate release available on a motion by a defendant. See id.

§ 1B1.13; United States v. Loggins, 966 F.3d 891, 892 (8th Cir. 2020); United States v.


                                             3
         CASE 0:17-cr-00078-JNE-TNL Doc. 66 Filed 09/03/21 Page 4 of 7




Rodd, 966 F.3d 740, 746 (8th Cir. 2020). Courts have disagreed over whether the current

policy statement, § 1B1.13, and its application notes apply to compassionate release

motions by defendants. Rodd, 966 F.3d at 745. Several courts of appeals have held that

§ 1B1.13 does not apply to compassionate release motions by defendants. E.g., United

States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020); United States v. Jones, 980 F.3d

1098, 1110 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020);

United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020). The Eighth Circuit has not

resolved the issue. Loggins, 966 F.3d at 892; Rodd, 966 F.3d at 747; see also United

States v. Gater, No. 20-2158, 2021 WL 2069968, at *2, 2021 U.S. App. LEXIS 15325 at

*4 (8th Cir. May 24, 2021) (per curiam).

       To the extent that the existing policy statement defining “extraordinary and

compelling” reasons for release still guides the Court’s analysis, Defendant’s

circumstances do not satisfy any of the policy statement’s reasons. No evidence suggests

that Defendant’s claimed “long COVID” is a terminal illness, or that his symptoms

substantially diminish his ability to care for himself. See U.S.S.G. § 1B1.13 cmt. n.1(A).

To the contrary, Defendant claims that upon release he would be able to act as a caregiver

for his wife and children. ECF No. 57 at 5. Nor does Defendant indicate that he would

be the only caregiver available for his children, so as to satisfy the policy statement’s

provision regarding family circumstances. Id. at 4; see U.S.S.G. § 1B1.13 cmt. n.1(C).

He is more than two decades too young to qualify for age-related compassionate release.

See ECF No. 63 at 1; U.S.S.G. § 1B1.13 cmt. n.1(B).




                                              4
         CASE 0:17-cr-00078-JNE-TNL Doc. 66 Filed 09/03/21 Page 5 of 7




       Furthermore, the Court need not decide whether the existing policy statement

governs this motion, because Defendant has not shown “extraordinary and compelling”

circumstances even under a more expansive interpretation of that phrase. Defendant

claims that the BOP is unable and unwilling to treat the continuing symptoms of

COVID-19 that he claims to experience. ECF No. 57 at 5. But Defendant provides no

evidence to substantiate this assertion. See id.; ECF No. 65. In fact, Defendant’s medical

records show that Health Services staff at FPC- Duluth have evaluated and treated him

for his COVID-19 infection and for his ongoing complaints. ECF No. 63.

       Defendant appears to argue that his risk of a future COVID-19 infection at

FPC- Duluth also creates “extraordinary and compelling” circumstances. ECF No. 65.

But Defendant has not shown that he faces any extraordinary risk. Defendant previously

contracted COVID-19. ECF No. 65-1 at 3. According to the Centers for Disease Control

and Prevention (“CDC”), “[c]ases of reinfection with COVID-19 have been reported, but

remain rare.” Reinfection with COVID-19, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/your-health/reinfection.html (last updated Aug. 6, 2021). And although Defendant

claims that FPC- Duluth has deficient COVID-19 prevention measures and a scarcity of

COVID-19 vaccines, ECF No. 65 at 1, Defendant already received a COVID-19 vaccine

on April 28, 2021, ECF No. 63 at 43.

       Even if Defendant becomes reinfected, he has not shown that his risk of severe

illness is extraordinary relative to the general population’s risk. Defendant identifies his

hypertension as a risk factor for severe COVID-19. The CDC regards hypertension as

“possibly” increasing the likelihood of severe illness from COVID-19. People with


                                              5
         CASE 0:17-cr-00078-JNE-TNL Doc. 66 Filed 09/03/21 Page 6 of 7




Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last updated Aug. 20, 2021). But

hypertension is a common condition and therefore does not render Defendant’s

circumstances “extraordinary.” See United States v. Thompson, 984 F.3d 431, 434 (5th

Cir. 2021). Nor does Defendant’s high body mass index present a compelling reason for

release. See United States v. Carlson, No. CR. 19-50047-JLV, 2021 WL 1820239, at *5

(D.S.D. May 6, 2021) (finding that hypertension and obesity did not create an

“extraordinary and compelling” reason to release someone previously infected with

COVID-19). Moreover, Defendant’s hypertension and high body mass index predated

his diagnosis with COVID-19, ECF No. 62 at 28, 54, and apart from claiming a long

duration of certain symptoms, he has not shown that that infection was unusually severe,

id. at 17-24, 27-29. Defendant’s medical records do not support his claim of lung

abnormalities. ECF No. 65-1; ECF Nos. 62-63. The other conditions he claims to suffer

are not recognized by the CDC as increasing his risk from COVID-19, People with

Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last updated Aug. 20, 2021), and

he cites no other authority indicating that they are risk factors. In sum, the Court

recognizes the seriousness of the COVID-19 pandemic but is not persuaded that

Defendant faces an extraordinary risk.

       The general sentencing factors at 18 U.S.C. § 3553(a) also counsel against

releasing Defendant. These factors include the nature and circumstances of the offense

and the history and characteristics of the defendant. 18 U.S.C. § 3553(a)(1). Here, the


                                              6
         CASE 0:17-cr-00078-JNE-TNL Doc. 66 Filed 09/03/21 Page 7 of 7




offense for which Defendant is incarcerated involved widespread drug distribution. ECF

No. 30 at 2. The Presentence Investigation Report recounts a lengthy criminal history,

including one offense involving a firearm and another involving a previous drug sale.

ECF No. 35 at 13-14. Defendant’s sentence is necessary to promote respect for the law

and to afford adequate deterrence against criminal conduct. See 18 U.S.C. § 3553(a)(2).

                                    CONCLUSION

      Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

      1. Defendant’s Motion for Compassionate Release from Custody [ECF No. 57] is
      DENIED.




Dated: September 3, 2021
                                                       s/ Joan N. Ericksen
                                                       JOAN N. ERICKSEN
                                                       United States District Judge




                                            7
